           Case 1:20-cv-03222-LLS Document 5 Filed 09/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THE PEOPLE OF THE AMU’RA TRIBE OF
 INDIGENOUS NATIVE AMERICAN MOORS
 REPUBLIC,

                              Plaintiff,

                       -against-                                    20-CV-3222 (LLS)

 ALL FOREIGN AGENTS AND AGENCIES OF                              ORDER OF DISMISSAL
 THE UNITED STATES CORPORATION
 COMPANY, including the District of Columbia, all
 of its municipal territories and its future
 successors, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, proceeding pro se, filed this pro se complaint invoking the Court’s federal

question and diversity jurisdiction. On September 21, 2020, the Court granted Plaintiff leave to

proceed without payment of fees, that is, in forma pauperis (IFP). The Court now dismisses the

complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
            Case 1:20-cv-03222-LLS Document 5 Filed 09/24/20 Page 2 of 4




        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff purports to bring this action on behalf of “[t]he People of the Amu’Ra Tribe of

Indigenous Native American Moors Republic.” He appears to seek a declaration that “[t]he

United States Corporation has no Sovereign Authority and is a federal Corporation bankrupt and

insolvent . . . [and ] therefore all actions to compel the People of the Several States are done

under a color of law.” (ECF No. 1 at 1.) Plaintiff also invokes the Court’s diversity jurisdiction,

apparently on the theory that he is an “Aboriginal Indigenous Moorish American.” 1 Named as

defendants in this action are President Donald J. Trump and the Governors of numerous States of

the United States.

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.




        1
         See Allah El v. Avesta Homes, LLC, 520 F. App’x 806, 809 (11th Cir. 2013) (rejecting
claim that status as a Moor renders a party diverse from others residing in the same state).

                                                   2
           Case 1:20-cv-03222-LLS Document 5 Filed 09/24/20 Page 3 of 4




        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                             WARNING

        Plaintiff filed a substantially similar complaint that was dismissed as frivolous. See

Amu’Ra El v. All foreign agents and agencies of the United States corporation company, ECF

1:19-CV-4075, 5 (S.D.N.Y. June 5, 2019). In light of this litigation history, the Court finds that

when Plaintiff filed this action, he was aware that the action was frivolous. See generally Sledge

v. Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing circumstances where frequent pro se

litigant may be charged with knowledge of particular legal requirements). Accordingly, the Court

warns Plaintiff that further duplicative or frivolous litigation in this Court will result in an order

barring Plaintiff from filing new actions IFP without prior permission. See 28 U.S.C. § 1651.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).




                                                   3
            Case 1:20-cv-03222-LLS Document 5 Filed 09/24/20 Page 4 of 4




         The Court warns Plaintiff that further duplicative or frivolous litigation in this Court will

result in an order barring Plaintiff from filing new actions IFP without prior permission.

SO ORDERED.

Dated:     September 23, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   4
